Citation Nr: 0026239	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  99-05 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder, to include a passive aggressive 
personality disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder. 

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a cardiovascular 
disorder.

4.  Entitlement to service connection for arthritis of the 
cervical spine.

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for fainting spells.

7.  Entitlement to service connection for nausea.

8.  Entitlement to service connection for a bilateral eye 
disorder.

9.  Entitlement to service connection for residuals of a nail 
in the right foot.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1945 to 
October 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied the claims listed 
above.  The veteran filed a timely appeal to these adverse 
determinations.  The veteran's claims file was subsequently 
transferred to the RO in Cleveland, Ohio.

In reviewing the record, the Board observes that the veteran 
has recently submitted additional evidence in support of his 
claims, consisting of three signed affidavits from friends 
and family member of the veteran.  Pursuant to 38 C.F.R. 
§ 20.1304 (1999), additional evidence submitted within 90 
days following certification and transfer of an appeal to the 
Board must be referred to the RO for review and preparation 
of a Supplemental Statement of the Case (SSOC), unless the 
benefit or benefits sought on appeal may be allowed without 
such referral, or the veteran expressly waives his procedural 
right to such referral either in writing or in the record of 
the hearing on appeal.  A review of the veteran's claims file 
reveals that the veteran submitted a signed waiver of such 
initial RO consideration.  Therefore, consideration of this 
evidence by the Board at this time is proper.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO. 

2.  In an August 1966 rating decision, the RO originally 
denied the veteran's claim for service connection for a 
psychiatric disorder; the veteran was notified of this denial 
in August 1966, but did not file a timely appeal.

3.  The evidence received since the RO's August 1966 decision 
is of sufficient significance that it must be considered in 
order to fairly decide the merits of the veteran's claim for 
service connection for a psychiatric disorder.

4.  There is no competent medical evidence of record of a 
nexus between the veteran's current psychiatric disorder and 
his military service. 

5.  In a September 1984 rating decision, the RO originally 
denied the veteran's claim for service connection for a back 
disorder; the veteran was notified of this denial in 
September 1984, but did not file a timely appeal.

5.  The evidence received since the RO's September 1984 
decision is which is new is not of sufficient significance 
that it must be considered in order to fairly decide the 
merits of the veteran's claim for service connection for a 
back disorder.

6.  In an August 1966 rating decision, the RO originally 
denied the veteran's claim for service connection for a 
cardiovascular disorder; this decision was subsequently 
confirmed in RO rating decisions dated in January, March and 
June 1981, and affirmed by the Board in a decision dated in 
May 1982.

7.  The evidence received since the Board's May 1982 decision 
is of sufficient significance that it must be considered in 
order to fairly decide the merits of the veteran's claim for 
service connection for a cardiovascular disorder.

8.  There is no competent medical evidence of record of a 
nexus between the veteran's current cardiovascular disorder 
and his military service.

9.  There is no competent medical evidence of record of a 
nexus between the veteran's current arthritis of the cervical 
spine and an injury or disease incurred in service.

10.  There is no competent medical evidence of record that 
the veteran currently suffers from a disability manifested by 
headache. 

11.  There is no competent medical evidence of record that 
the veteran currently suffers from a disability manifested by 
fainting spells. 

12.  There is no competent medical evidence of record that 
the veteran currently suffers from a disability manifested by 
nausea. 

13.  There is no competent medical evidence of record of a 
nexus between the veteran's current bilateral eye disability 
and an injury or disease incurred in service.

14.  There is no competent medical evidence of record that 
the veteran currently suffers from any residuals of his in-
service injury from a nail in the right foot.


CONCLUSIONS OF LAW

1.  The August 1966 RO rating decision which denied service 
connection for a psychiatric disorder is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 U.S.C.A. §§ 3.104(a), 20.302, 
20.1103 (1999).

2.  The evidence received since the August 1966 RO rating 
decision is new and material, and the claim for service 
connection for a psychiatric disorder is reopened.  38 
U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. § 3.156(a) 
(1999).

3.  The veteran's claim of entitlement to service connection 
for a psychiatric disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

4.  The September 1984 RO rating decision which denied 
service connection for a back disorder is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 U.S.C.A. §§ 3.104(a), 20.302, 
20.1103 (1999).

4.  The evidence received since the September 1984 RO rating 
decision is not new and material, and the claim for this 
benefit is not reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 
1991); 38 C.F.R. § 3.156(a) (1999).

5.  The  May 1982 Board decision denying service connection 
for a cardiovascular disorder is final.  38 U.S.C.A. 
§ 7104(b); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (1999).

6.  Evidence received since the May 1982 Board decision is 
new and material, and the claim for service connection for a 
cardiovascular disorder is reopened.  38 U.S.C.A. §§ 5108, 
7104(b) (West 1991); 38 C.F.R. § 3.156(a) (1999).

7.  The veteran's claim for service connection for a 
cardiovascular disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

8.  The veteran's claim for service connection for arthritis 
of the cervical spine is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991). 

9.  The veteran's claim for service connection for headaches 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

10.  The veteran's claim for service connection for fainting 
spells is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

11.  The veteran's claim for service connection for nausea is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

12.  The veteran's claim for service connection for a 
bilateral eye disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

13.  The veteran's claim for service connection for residuals 
of a nail in the right foot is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material evidence claims

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1999).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).   

Where a veteran who served for 90 days or more during a 
period of war develops    a psychosis, arthritis, or 
cardiovascular disease, including hypertension, to a degree 
of 10 percent or more within one year from separation from 
such service, such disease may be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (1999).  Personality disorder is not a 
disability for VA disability compensation purposes.  
38 C.F.R. §§ 3.303(c), 4.9 (1999).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed and a claim based 
on the same factual basis may not be considered.  The 
exception to this is 38 U.S.C.A. § 5108, which states that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).

The United States Court of Appeals for Veterans Claims 
(Court) has articulated a three-step process which must be 
followed in addressing attempts to reopen a previously denied 
claim.  First, the Board must determine whether the evidence 
added to the record is new and material.  According to the 
relevant VA regulation, "[n]ew and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a).  

Second, if new and material evidence has been presented, 
immediately upon reopening the claim the Board must determine 
whether, based upon all the evidence of record in support of 
the claim, presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C.A. § 5107(a).  

Third, if the claimant has produced new and material 
evidence, and the claim is found to be well grounded, the 
Board must evaluate the merits of the claim in light of all 
the evidence, both new and old, after ensuring that the duty 
to assist under 38 U.S.C.A. § 5107(a) has been fulfilled.  
Elkins v. West, 12 Vet. App. 209 (1999); Winters v. Gober, 
219 F.3d 1375 (2000) (Board, as fact finder, is to make well 
groundedness determination following reopening).

For the purpose of determining whether a claim should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App 510, 513 
(1992).  Furthermore, 38 U.S.C.A. §§ 5108, 7104(b), and 
7105(c) require that, in order to reopen a previously and 
finally "disallowed" claim, there must be new and material 
evidence presented or secured since the time the claim was 
finally disallowed on any basis, not only since the claim was 
last disallowed on the merits. 

For a new claim for service connection, or after a reopening 
of a prior final decision, the veteran bears the burden of 
submitting sufficient evidence to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a); Robinette at 73.  Simply stated, a 
well-grounded claim must be plausible or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Where the determinative issue involves medical 
etiology or a medical diagnosis,  competent medical evidence 
that a claim is "plausible" or "possible" is required for 
the claim to be well grounded.  See Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Grottveit v. Brown, 5 Vet. App. 91 (1993).  This 
burden may not be met merely by presenting lay testimony, 
because lay persons are not competent to offer medical 
opinions.  See Epps, supra; Grottveit, supra; Espiritu, 
supra.  

A well-grounded claim for service connection generally 
requires the following:  
(1) medical evidence of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  See 
Epps, supra; Caluza v. Brown, 
7 Vet. App. 498 (1995).

The Court has indicated that, alternatively, a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  The Court held that the chronicity provision 
applies where there is evidence, regardless of its date, 
which shows that a veteran had a chronic condition either in 
service or during an applicable presumption period and that 
the veteran still has such a condition.  Savage v. Gober, 10 
Vet. App. 488 (1997).  That evidence must be medical, unless 
it relates to a condition that the Court has indicated may be 
attested to by lay observation.  Id.  If the chronicity 
provision does not apply, a claim may still be well grounded 
on the basis of 38 C.F.R. § 3.303(b) "if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology."  Id at 498.  

A.  Final RO rating decisions

i.  Acquired psychiatric disorder, to include a passive 
aggressive personality disorder

In an August 1966 rating decision, the RO initially denied 
the veteran's claim for service connection for an acquired 
psychiatric disorder, then termed a "nervous condition," on 
the basis that the evidence showed that the only psychiatric 
disorder the veteran had been diagnosed with while in 
service, i.e., passive aggressive personality disorder, was 
considered by VA to be a constitutional or developmental 
abnormality, and as such was not a service-connectable 
disability under the law.  

Evidence considered in August 1966 included the veteran's 
service medical records, which indicated that the veteran was 
treated for psychiatric problems beginning in late 1946.  His 
complaints included dizzy spells, blackouts, headaches, 
anxiety, somnambulism, talking in sleep, tremulousness, 
hallucinations, confusion, enuresis, nightmares, and 
nostalgia.  Initial diagnoses varied, and included anxiety 
reaction and psychotic reaction.  The veteran was 
subsequently hospitalized in March and April 1947 for 
extensive testing and evaluation.  Final discharge diagnosis 
was of passive dependent personality, existed prior to 
service, with a recommendation that the veteran be discharged 
as a result.  The veteran was discharged in October 1947 due 
to this disorder.

Also considered was a VA medical certificate dated in May 
1966, which indicated a diagnosis of anxiety syndrome.

The veteran was notified of the RO's determination and of his 
appellate rights by a letter dated in August 1966.  However, 
no appeal was filed within one year of notification of the 
August 1966 denial; therefore, the decision became final 
based on the evidence then of record.  See 38 U.S.C.A. 
§ 7105(c); 38 C.F.R. §§  3.104, 20.302, 20.1103.  Therefore, 
in order to reopen the claim, new and material evidence must 
be presented or secured with respect to a claim for service 
connection for a psychiatric disorder.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  

The relevant medical evidence submitted since the final 
August 1966 decision is the report of a VA examination 
conducted in January 1981.  At that time, the veteran 
reported that he had suffered from a nervous condition since 
service.  His complaints included increasing nervousness, 
memory impairment for dates, numbers, and names, and being 
very emotional and jittery.  On examination, the veteran was 
very tense and apprehensive, with a marked tremor of the 
hands.  He appeared to be afraid to move, and his body shook 
at times.  Following this examination, the examiner diagnosed 
chronic anxiety state.  No opinion regarding the onset of 
this disorder was provided.

The Board finds that this evidence added to the record since 
the August 1966 rating decision, which is new, is 
sufficiently significant that it must be considered in order 
to fairly decide the merits of the claim.  See 38 C.F.R. 
§ 3.156(a).  The new evidence includes the new diagnosis of 
chronic anxiety state.  Accordingly, the veteran's claim for 
service connection for a psychiatric disorder is reopened.  
See 38 C.F.R. § 3.104(a); Hodge, supra.

While new and material evidence has been presented to reopen 
the veteran's claim for service connection for a psychiatric 
disorder, the evidence of record does not demonstrate that 
the claim for service connection for a psychiatric disorder 
is well grounded.  In order for a claim to be well grounded, 
there must be competent evidence of: current disability 
(established by medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (established by 
lay or medical evidence); and of a nexus between the in-
service injury or disease and the current disability 
(established by medical evidence).  See generally Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. 
Epps v. West, 118 S.Ct. 2348 (1998); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  Medical evidence is required to prove the existence 
of a current disability and to fulfill the nexus requirement.  
Lay or medical evidence, as appropriate, may be used to 
substantiate service incurrence.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

A review of this evidence reveals that there is some question 
as to whether the veteran currently suffers from a 
psychiatric disorder, as the only post-service diagnosis of 
any psychiatric problems was in 1981, nearly 20 years ago.  
However, even assuming that the Board were to find that the 
medical evidence demonstrated a current psychiatric 
disability, there is still no medical opinion linking such 
current disorder to service.  Indeed, the only evidence which 
would tend to relate the veteran's claimed psychiatric 
disorder to his active duty service is his own assertions, 
made in various correspondence sent to VA, to the effect that 
he currently suffers from a psychiatric disorder which was 
misdiagnosed during his active duty service, and an affidavit 
by the veteran' sister, received by VA in September 1999, to 
the effect that the veteran was treated for "nerve 
problems" from the time of discharge until the time he moved 
away in 1949.  The Board does not doubt the sincerity of 
their belief in this claimed causal connection.  However, as 
neither the veteran nor his sister has been shown to possess 
any medical expertise, neither is qualified to express an 
opinion regarding any medical causation of a current 
psychiatric disorder.  As it is the province of trained 
health care professionals to enter conclusions which require 
medical expertise, such as opinions as to diagnosis and 
causation, Jones v. Brown, 7 Vet. App. 134, 137 (1994), these 
lay opinions cannot be accepted as competent evidence to the 
extent that they purport to establish such medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992). 

ii.  Back disorder

The veteran's claim for service connection for a back 
disorder was first denied by the RO in a rating decision 
dated in September 1984.  Evidence considered at that time 
included the veteran's service medical records, which 
indicated a single instance of complaints of back pain in 
October 1946.  At that time, the veteran complained of pain 
located in the region of T9-T10, with some radiation to the 
left.  He reported that this pain had begun 2 months earlier.  
The examiner diagnosed questionable vertebral injury, and 
ordered x-rays of the veteran's spine.  Results of these x-
rays, taken later that same day, showed "no fracture or 
other bony abnormalities" of the veteran's spine.  At the 
time of the veteran's discharge examination in September 
1947, his musculoskeletal system was found to be normal, and 
no diagnosis of any back problems was rendered.

The only post-service medical evidence relating to back 
problems considered by the RO in September 1984 was a VA 
medical certificate dated in August 1984.  At that time, the 
veteran reported that he continued to have a back ache, 
extending the length of his spine from his neck to both his 
legs.  He stated that he had "injured [his] back" in 
service.  Following an examination, the examiner diagnosed 
elevated blood pressure.  No diagnosis of any back disorder 
was rendered.

The veteran was notified of the RO's determination and of his 
appellate rights by a letter dated in September 1984.  
However, as no appeal was filed within one year of 
notification of the September 1984 denial, the decision 
became final based on the evidence then of record.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§  3.104, 20.302, 20.1103 (1999).  
The laws and regulations detailing the requirements for 
reopening a previously denied and final claim are set forth 
above.

Since the time of the final September 1984 RO rating 
decision, no medical evidence relating to the veteran's 
claimed back disorder has been received by VA.  The only 
evidence which would tend to relate the veteran's claimed 
back disorder to his active duty service is his own 
assertions, made in various correspondence sent to VA, to the 
effect that he currently suffers from a back disorder which 
is due to an injury sustained in July 1946, when a fellow 
soldier who was helping him lift an engine out of a vehicle 
suddenly let go, causing the veteran to wrench his spine.  
Once again, the Board does not doubt the sincerity of the 
veteran's belief in this claimed causal connection, but as 
the veteran is not a medical expert, he is not qualified to 
express an opinion regarding any medical causation of his low 
back disorder.  See Espiritu, 2 Vet. App. at 494-5.  In 
addition, where, as here, resolution of the issue turns on a 
medical matter, unsupported lay statements, even if new, 
cannot serve as a predicate to reopen a previously disallowed 
claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

The Board therefore determines that while new lay evidence, 
in the sense that it was not previously of record, has been 
submitted since the time of the prior September 1984 rating 
decision, the evidence is not so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim for service connection for a back disorder.  
The additional evidence consists only of lay evidence which 
is not competent to establish a medical link between any 
current back disorder and the veteran's period of active duty 
service, more than 40 years ago.  Accordingly, the Board 
concludes that new and material evidence has not been 
submitted to reopen the claim for service connection for a 
back disorder.  38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. 
§ 3.156(a). 

B.  Final Board decision

In an August 1966 rating decision, the RO initially denied 
the veteran's claim for a cardiovascular disorder, then 
termed a "heart condition," on the basis that the evidence 
failed to show that the veteran had ever been diagnosed with 
a heart condition.  

Evidence considered in the August 1966 rating decision 
included the veteran's service medical records, which were 
negative for any reported complaint or diagnosis of, or 
treatment for, a cardiovascular disorder.  On the contrary, 
repeated evaluations of the veteran's cardiovascular system 
during service, including at the time of his discharge 
examination, always indicated normal results.  Also 
considered was a VA medical certificate dated in May 1966, 
which indicated a diagnosis of "rule out coronary 
insufficiency."

Several subsequent RO rating decisions in January, March and 
June 1981 again denied the veteran's claim for service 
connection for a cardiovascular disorder.  This denial was 
subsequently affirmed in an May 1982 Board decision, which 
denied service connection for "hypertensive vascular disease 
and coronary artery disease."  Evidence considered at the 
time of this Board decision included an examination report 
dated in February 1951 from Fairmont General Hospital, a 
private health care facility.  At that time, the veteran 
complained of pain in the left chest of 1 to 11/2  months 
duration.  A review of the veteran's past medical history was 
negative for any serious illnesses, operations, or injuries.  
Following an examination, which showed normal findings, 
including normal blood pressure, pulse, and heart rhythm, the 
examiner diagnosed coronary insufficiency due to unknown 
cause.

Evidence considered at the time of the May 1982 Board 
decision included an admission and physical report dated in 
July 1977 from the Huntington Hospital, Inc., a private 
health care facility.  At that time the veteran reported that 
while lifting a heavy object he had developed symptoms 
including numbness in all 4 limbs, nausea, and feeling faint.  
He reported that he had previously had a heart attack in 
1951, and that he had diabetes, hypertension, and nervous 
problems.  Following an examination, the examiner diagnosed 
rule out myocardial infarction.

Evidence considered at the time of the May 1982 Board 
decision included medical records dated in April 1978 from 
Mount Carmel Medical Center, a private health care facility.  
These records indicated that the veteran was hospitalized for 
complaints of chest pain.  Following examination and testing, 
the examiner diagnosed preinfarction angina and pneumonia.  
Final diagnoses at discharge included myocardial ischemia 
with anginal syndrome.

Evidence considered at the time of the May 1982 Board 
decision included also considered was the report of a VA 
examination dated in January 1981.  At that time, the veteran 
reported that he had suffered from a heart condition since 
his military service, manifested by recurrent spells of chest 
pain, fainting, and dizziness.  He reported that he had been 
diagnosed with high blood pressure, and had had several heart 
attacks in the previous 2 years.  Following an examination, 
the examiner diagnosed hypertensive vascular disease, 
coronary artery disease, and a history of myocardial 
infarctions. 

Also considered were 2 statements by Wilson O. Grimm, M.D., a 
private physician, dated in February 1980 and January 1981.  
These statements indicated that 
Dr. Grimm had treated the veteran for a severe heart attack, 
hypertension, and angina pectoris.

The veteran was notified of the Board's determination by a 

